77C RESULTS OF THE SPECIAL MEETING OF SHAREHOLDERS OF THE FUND A meeting of the Fund’s shareholders was held on March 26, 2013.The matter voted on by the shareholders and the results of the vote at the shareholders meeting were as follows: % of Shares Voted % of Fund's Outstanding Shares Voted Shares Voted 1. To ratify the prior appointment of Edson L. Bridges to the Board of Directors. For 99.96% 71.08% Withheld 0.04% 0.03% 2. To ratify the prior appointment of Robert W. Bridges to the Board of Directors. For 99.96% 71.08% Withheld 0.04% 0.03% 3. To ratify the prior appointment of Nathan P. Dodge III to the Board of Directors. For 99.95% 71.07% Withheld 0.05% 0.04% 4. To ratify the prior appointment of Adam M. Koslosky to the Board of Directors. For 99.96% 71.08% Withheld 0.04% 0.03% 5. To ratify the prior appointment of Michael C. Meyer to the Board of Directors. For 99.96% 71.08% Withheld 0.04% 0.03% 6. To ratify the prior appointment of Gary L. Peterson to the Board of Directors. For 99.96% 71.08% Withheld 0.04% 0.03% 7. To ratify the prior appointment of Robert Slezak to the Board of Directors. For 99.96% 71.08% Withheld 0.04% 0.03% 8. To approve the appointment of Kelly A. Walters to the Board of Directors. For 99.96% 71.08% Withheld 0.04% 0.03% 9. To approve the appointment of Lyn W. Ziegenbein to the Board of Directors. For 99.88% 71.02% Withheld 0.12% 0.09%
